Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim 1 recites “an installation tool configured to install said airflow generation fan or fans on said frame” and “said installation tool is configured to adjust an angle of said airflow generation fan or fans against said virtual surface”. This utilizes the nonce term tool with functional language “configured to install said airflow generation fan or fans on said frame” and “configured to adjust an angle of said airflow generation fan or fans against said virtual surface”. The specification recites a clamp part per Paragraph 0039.
Claim 10 recites “a blockage member for blocking a gap between a circumferential area of a manhole opening and said frame”. This utilizes the nonce term “member” with functional language “for blocking a gap between a circumferential area of a manhole opening and said frame”. This will be interpreted as a plate with a hole in it.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 10, 11, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013054861 to Abe et al. (Abe) in view of Advantages of Blower to Rice (Rice) or as evidenced by Axial vs Centrifugal Fans to Pelonis (Pelonis).
Regarding claim 1, Abe teaches a frame (143 and 145, Figure 2); a single or a plurality of airflow generation means arranged at said frame (144, Figure 2); and an installation tool configured to install said airflow generation means on said frame, wherein a direction of an airflow is adjusted so that said airflow generated from said airflow generation fan or fans flows along with a virtual axis penetrating a virtual surface which said frame is regarded as periphery, said airflow flows while swallowing up the surrounding air of said virtual axis, and an air volume more than two times of total fluid volume of said airflow is generated (144, Figure 2 is the airflow generation means and Paragraph 0023 discloses 10 
Abe is silent on explicitly teaching wherein an incident angle of said airflow against said virtual surface becomes 16 to 24 degrees and wherein the airflow generation means is a fan.
Abe appears to show this angle and teaches adjustment of the angle as desired but does not explicitly disclose the angle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an angle between 16 and 24 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Rice teaches advantages of Axial fans over blowers. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Abe with the teachings of Rice to provide a fan in place of a blower. Doing so would increase the efficiency of the system and reduce the danger of oil droplets or residue in the blower air stream with an exhaust that is free of condensate (Paragraph 003). This would also be a simple substitution of parts.
Alternatively, Pelonis teaches that centrifugal fans are often called blowers which indicates the structure of Abe (144) is a fan as well as a blower (centrifugal fans paragraph). 
Regarding claim 2, Abe teaches wherein said virtual axis vertically intersects said virtual surface at a center point of the same (shown in Figures 1-3).
Regarding claim 3, Abe teaches wherein said plurality of airflow generation fans are arranged at said frame, and a direction of each airflow is adjusted so that each airflow generated by said plurality of airflow generation fans flows toward one point on said virtual axis (Figure 2 shows flows directed at a point).
Regarding claim 4, Abe teaches wherein said plurality of airflow generation fans are arranged at a symmetric position having a center which is an intersection point of said virtual surface and said virtual axis (Figures 2 and 3 show the orientation).
Regarding claim 5, Abe teaches wherein said airflow generation fan or fans comprise a generation source and an injection nozzle having a conical part for converging the airflow sent from said generation source, and a cylindrical part positioned at a top end of said conical part (Figure 4 shows the converging nozzle).
Regarding claim 6, Abe teaches wherein said injection nozzle is configured to adjust a direction of said airflow (outlet tube of 144, Figure 2).
Regarding claim 7, Abe teaches a blockage member for blocking a gap between a circumferential area of a manhole opening and said frame (502).
Regarding claim 8, Abe teaches an airflow reflection plate which is installed through a manhole opening, the airflow reflection plate being positioned in a lower part in a manhole to convert a direction of airflow from a vertical direction to a horizontal direction (202 or 602, Figures 9 and 13).
Regarding claim 9, Abe teaches wherein said blower is installed in an entrance or an exit of a pipe conduit, a pipe line or a path, or at least one of an entrance and an exit of a manhole connected to the pipe conduit or the pipe line, or the manhole (Figures 1, 2, and 11).
Regarding claim 10, Abe teaches further comprising an airflow direction conversion plate for converting a direction of the airflow from a vertical direction to a horizontal direction, or from the horizontal direction to the vertical direction, at an entrance or an exit to which said blower is installed, or at a bottom of the manhole (202, 114, or 602, Figures 9 and 13).
Regarding claim 11, Abe teaches further comprising an airflow direction conversion fan for generating a second airflow different from the airflow from said blower, and said second airflow is 
Regarding claim 12, Abe teaches wherein an exhaust fan is installed on at least one of an entrance, an exit and a manhole which is different from the entrance, the exit or the manhole on which said blower is installed (170, Figure 1).
Regarding claim 13, Abe teaches wherein said exhaust fan is installed on a first entrance, exit or manhole which is located downstream relative to the entrance, the exit or the manhole on which said blower is installed (170, Figure 1).
Regarding claim 14, Abe teaches comprising an airflow direction conversion plate for converting a direction of the airflow from a vertical direction to a horizontal direction, or from the horizontal direction to the vertical direction, at the entrance, the exit or a bottom of the manhole to which said exhaust fan is installed (202, 114, or 602, Figures 9 and 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN S ANDERSON II/Examiner, Art Unit 3762                                                                                                                                                                                                        9/28/21